DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on 09/01/2022, Claim 13 has been cancelled, and Claims 1-12. Claims 14-20 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election of Invention Group I in the reply filed on 09/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,713,462 (now referred to as Pat ‘462). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 1, Claim 1 of Pat ‘462 discloses an apparatus for sealing a puncture extending through tissue, comprising: an elongate member comprising a proximal end, a distal end sized for insertion into a puncture through tissue, and an expandable member on the distal end (in Claim 1 the expandable member is the positioning element which has a low and high profile, thus is expandable); a cartridge comprising a proximal end, a distal end sized for insertion into the puncture, and a lumen extending between the proximal and distal ends sized for receiving the elongate member therein; a sealant disposed within the cartridge lumen adjacent the cartridge distal end; a pusher member disposed within the cartridge lumen adjacent to the sealant; and a tamping device on the cartridge proximal end for biasing the pusher member distally relative to the sealant when activated, wherein the tamping device comprises a secondary pusher member and the elongate member comprises a catch for engaging a latch element on the secondary pusher member when the secondary pusher member is advanced distally beyond the catch.
Regarding Present Claim 2, Claim 2 of Pat ‘462 discloses the apparatus of claim 1, wherein the cartridge is movable along the elongate member from a proximal position wherein the cartridge is disposed adjacent the elongate member proximal end to a distal position wherein the sealant is disposed adjacent the expandable member and the tamping device is activated to bias the pusher member to move distally to push the sealant towards the expandable member.
Regarding Present Claim 3, Claim 3 of Pat ‘462 discloses the apparatus of claim 2, wherein the expandable member is expandable to an expanded state before the cartridge is advanced to the distal position such that the sealant is compressed between the pusher member and the expanded expandable member when the tamping device is activated.
Regarding Present Claim 4, Claim 4 of Pat ‘462 discloses the apparatus of claim 2, wherein the elongate member and pusher member comprise cooperating features that engage with one another when the cartridge is advanced to the distal position to prevent subsequent proximal movement of the pusher member relative to the elongate member.
Regarding Present Claim 5, Claim 5 of Pat ‘462 discloses the apparatus of claim 2, further comprising a cartridge hub on the cartridge proximal end for directing the cartridge from the proximal position to the distal position, the cartridge hub comprising the tamping device therein.
Regarding Present Claim 6, Claim 6 of Pat ‘462 discloses the apparatus of claim 5, wherein the cartridge hub is slidably coupled to the cartridge proximal end, the tamping device comprising a slider member within the cartridge hub fixedly coupled to the cartridge proximal end and a spring member coupled to a proximal end of the pusher member, the slider member biased to a first position within the cartridge hub such that the slider member moves distally with the cartridge hub when the cartridge is directed towards the distal position, but movable proximally within the cartridge hub to a second position when the cartridge is advanced to the distal position, thereby compressing the spring member to bias the pusher member to move distally.
Regarding Present Claim 7, Claim 7 of Pat ‘462 discloses the apparatus of claim 6, wherein the tamping device further comprises a support member fixed in the cartridge hub that is coupled to the pusher member when the cartridge is advanced to the distal position and the slider member moves to the second position, thereby engaging cooperating features on the pusher member and elongate member to prevent subsequent proximal movement of the pusher member relative to the elongate member.
Regarding Present Claim 8, Claim 8 of Pat ‘462 discloses the apparatus of claim 1, further comprising a marker on the elongate member for indicating that the tamping device is in an active position.
Regarding Present Claim 9, Claim 9 of Pat ‘462 discloses the apparatus of claim 1, wherein the tamping device comprises a tamping spring and an auto advance spring.
Regarding Present Claim 10, Claim 10 of Pat ‘462 discloses the apparatus of claim 9, wherein the tamping spring is coupled between the pusher member and a secondary pusher member.
Regarding Present Claim 11, Claim 11 of Pat ‘462 discloses the apparatus of claim 9, wherein the tamping spring is compressible between the pusher member and a secondary pusher member.
Regarding Present Claim 12, Claim 12 of Pat ‘462 discloses the apparatus of claim 1, wherein the tamping device comprises a spring for distally advancing the pusher member thereby compressing the sealant between the pusher member and the expandable member when the expandable member is expanded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771